                                                                  1

                                                                  2

                                                                  3                                      UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   AIR EXPRESS INTERNATIONAL USA, INC.                 Case No. 4:19-CV-3933-YGR
                                                                      D/B/A DHL GLOBAL FORWARDING,
                                                                  8                                                       ORDER OF DISMISSAL UPON SETTLEMENT
                                                                                   Plaintiff,
                                                                  9                                                       Re: 77, 80
                                                                             vs.
                                                                 10
                                                                      N.V. FREIGHT, INC.,
                                                                 11
                                                                                    Defendant.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13          The parties to this action, by and through their counsel, have advised the Court that they have
                                                                 14   agreed to a settlement. (Dkt. No. 80.) Accordingly, it is ORDERED that this case is DISMISSED and
                                                                 15   any hearings scheduled in this matter are VACATED. It is further ORDERED that defendant’s motion
                                                                 16   for summary judgment is DENIED AS MOOT. (Dkt. No. 77.) It is further ORDERED that if any party
                                                                 17   certifies to this Court, with proper notice to opposing counsel within sixty (60) days from the date
                                                                 18   below, that settlement has not in fact occurred, this order shall be vacated and this case shall be
                                                                 19   restored to the calendar for further proceedings.
                                                                 20          This Order terminates Dkt. No. 77.
                                                                 21          IT IS SO ORDERED.
                                                                 22
                                                                      Dated: May 7, 2021
                                                                 23
                                                                                                                            ____________________________________
                                                                 24                                                             YVONNE GONZALEZ ROGERS
                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                 25

                                                                 26

                                                                 27

                                                                 28
